      Case: 1:19-cv-00855 Document #: 1 Filed: 02/11/19 Page 1 of 4 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL                              )
COUNCIL OF CARPENTERS PENSION FUND,                           )
TRUSTEES OF THE CHICAGO REGIONAL                              )
COUNCIL OF CARPENTERS WELFARE FUND,                           )
TRUSTEES OF THE CHICAGO REGIONAL                              )
COUNCIL OF CARPENTERS SUPPLEMENTAL                            )
RETIREMENT FUND, and TRUSTEES OF THE                          )
CHICAGO REGIONAL COUNCIL OF CARPENTERS                        )
APPRENTICE TRAINING FUND,                                     )
                                                              )      CIVIL ACTION
                    Plaintiffs,                               )
             v.                                               )
                                                              )
CORNERSTONE CARPENTRY CONTRACTORS, INC.,                      )
                                                              )
                    Defendant.                                )

                                     COMPLAINT

      Plaintiffs, Trustees of the Chicago Regional Council of Carpenters Pension Fund,

et al., by their attorney, David Whitfield, complain of the Defendant, Cornerstone

Carpentry Constractors, Inc., as follows:

      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act ("ERISA")(29 U.S.C. §§1132, 1145) and Section 301(a) of the Labor

Management Relations Act of 1947 ("LMRA"), as amended 29 U.S.C. § 185(a).

Jurisdiction is founded on the existence of questions arising there under.

      2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, the Chicago Regional Council of

                                            1
      Case: 1:19-cv-00855 Document #: 1 Filed: 02/11/19 Page 2 of 4 PageID #:2



Carpenters Supplemental Retirement Fund, and the Chicago Regional Council of

Carpenters Apprentice Training Fund ("Trust Funds") receive contributions from

numerous employers pursuant to Collective Bargaining Agreements between the

employers and the Chicago Regional Council of Carpenters ("Union"), and therefore,

are multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12

East Erie Street, Chicago, Illinois and venue is proper in the Northern District of Illinois.

       3.      The Defendant is an employer engaged in an industry affecting commerce

which entered into Agreements which require the Defendant to pay fringe benefit

contributions to the Trust Funds.

       4.      Delinquent employers are required to pay, in addition to the amounts

determined to be due, liquidated damages, interest, reasonable attorney fees, court

costs, audit fees, and other reasonable costs incurred in the collection process.

       5.      The Defendant must submit monthly reports listing the hours worked by

its carpenter employees ("Contribution Reports") and to make concurrent payment of

contributions to the Trust Funds based upon the hours worked by its carpenter

employees.

       6.      The Defendant breached the provisions of the Collective Bargaining

Agreement and Trust Agreements by failing to submit Contribution Reports and

corresponding contributions to the Trust Funds for the months of October 2018 through

the present.

       7.      The Defendant breached the provisions of the Collective Bargaining

Agreement and the Trust Agreements by failing to submit liquidated damages on

previously untimely paid contributions.


                                              2
        Case: 1:19-cv-00855 Document #: 1 Filed: 02/11/19 Page 3 of 4 PageID #:3



        8.     Plaintiffs have complied with all conditions precedent in bringing this

suit.

        9.     Plaintiffs have been required to employ the undersigned attorneys to

collect the monies that may be found to be due and owing from Defendant.

        10.    Defendant is obligated to pay the attorney fees and court costs incurred by

the Plaintiffs pursuant to 29 U.S.C. §1132(g)(2)(D).

        11.    Pursuant to 29 U.S.C. §1132(g)(2)(B), the Plaintiffs are entitled to interest

on any monies that may be found to be due and owing from the Defendant.

        12.    Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:

               a)     double interest on the unpaid contributions; or

               b)     interest plus liquidated damages provided for under the
                      Trust Agreements not in excess of 20% of amount that is
                      due.
        13.    Pursuant to the Trust Agreements, Plaintiffs are entitled to liquidated

damages at the rate of 1.5% compounded monthly.

WHEREFORE, Plaintiffs pray:

        a)     That the Defendant be ordered to submit Contribution Reports and pay
               contributions and dues for the months of October 2018 through the
               present.
        b)     That the Plaintiffs be allowed to submit as estimate of the amount of
               contributions due should the Defendant fail to submit the reporting forms.
        c)     That the Defendant be ordered to pay liquidated damages pursuant to the
               Trust Agreements.
        d)     That the Defendant be ordered to pay interest on the amount that is due
               pursuant to 29 U.S.C. §1132 (g)(2)(B).
                                              3
      Case: 1:19-cv-00855 Document #: 1 Filed: 02/11/19 Page 4 of 4 PageID #:4



       e)     That the Defendant be ordered to pay interest or liquidated damages on
              the amount that is due pursuant to 29 U.S.C. §1132 (g)(2)(C).
       f)     That the Defendant be ordered to pay the reasonable attorneys’ fees and
              costs incurred by the Plaintiffs pursuant to the Trust Agreements and 29
              U.S.C. §1132 (g)(2)(D).
       g)     That Plaintiffs have such other and further relief as by the Court may be
              deemed just and equitable all at the Defendant's costs pursuant to 29
              U.S.C. §1132(g)(2)(E).

                                      By: /s/ David Whitfield
                                          Attorney for Plaintiffs
David Whitfield
McGann, Ketterman & Rioux
111 East Wacker Drive, Suite 2600
Chicago, IL 60601
T: (312) 251-9700 F: (312) 251-9701




                                               4
